Exhibit4.1Subscription Agreement SUBSCRIPTION AGREEMENT for 1ST & 10 PROPERTIES, CORP. Common Stock ($10.00 per share) Persons interested in purchasing common stock of 1ST & 10 PROPERTIES, CORP. must complete and return this Subscription Agreement along with their check or money order to: 1st & 10 Properties, Corp. 7918 INDIGO RIDGE TERRACE BRADENTON FL 34201 ("the Issuer") ("the Company") Subject only to acceptance hereof by the issuer, in its discretion, the undersigned hereby subscribes for the number of common shares and at the aggregate subscription price set forth below. An accepted copy of this Agreement will be returned to the Subscriber as a receipt, and the physical stock certificates shall be delivered to each Investor within thirty (30) days of the Close of this Offering. Securities Offered - The Company is offering 1,000,000 shares (par value $.00001 per share) at $10.00 per share. The minimum subscription is 100 shares. Subscription - In connection with this subscription the undersigned hereby subscribes to the number of common shares shown in the following table. Number of Common Shares Multiply by Price of Shares x $10.00 per Share Aggregate Subscription Price $ Check or money order shall be made payable to Stephanie A. Reinicke as Escrow Agent for
